DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-13, 15-19 and 21 are pending in the application.  Claims 14 and 20 are cancelled.
The amendment to claim 1, filed on 10/4/2021, has been entered in the above-identified application.

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12-13, 16, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US PGPUB 2011/0250448 A1) in view of Guimbard (US PGPUB 2012/0085456).

Regarding claims 1-7, Jones teaches a monofilament, a yarn, a tape, or a staple fiber made of a polypropylene composition (Abstract).  Jones also teaches that, in an aspect of the 

Jones does not explicitly disclose a parachute buffer bag formed from the fabric, or a coating disposed on at least one outer surface of the fabric, the coating comprising a silicone.

However, Guimbard teaches fabrics having improved properties notably of lightness and/or compactness, as well as articles such as parachutes, made from this fabric ([0001]).  Guimbard also teaches that, traditionally, the parachute consists of a harness bag which contains a main jump canopy and an emergency (or reserve) canopy ([0002]).  Guimbard further teaches a coating that may be carried out with materials currently used for coating fabrics used in applications of the parachute, paragliding, spinnaker, kite surf type, etc. ([0040]).  

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have used the fabric of Jones in a parachute consisting of a harness bag which contains a main jump canopy and an emergency (or reserve) canopy, and to provide the fabric with a coating made of silicone materials, in order to obtain traditional parachutes with notable lightness and compactness, wherein properties such as porosity and elasticity can also be adjusted, as suggested by Guimbard ([0001]-[0002], [0007] and [0041]). 

Regarding claims 12-13, 16 and 19, Jones in view of Guimbard remains as applied above, teaching an inner filament fiber component and an outer staple fiber component as claimed.  Jones further teaches woven or knitted fabrics ([0035]). Jones also teaches that the basic plain, twill, satin, weave patterns can be employed with the invention ([0046]).  
Guimbard teaches that, in an embodiment, an anti-sliding agent is applied on at least one portion of the surface of the yarns or on the fabric, wherein this anti-sliding agent may also be of an organic nature, for example based on an acrylic material ([0051]).

Regarding claim 21, Guimbard teaches that parachutes are often built with a nylon fabric of the rip-stop type ([0005]).


Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US PGPUB 2011/0250448 A1) in view of Guimbard (US PGPUB 2012/0085456), as applied to claim 1 above, further in view of Takagi et al. (JPH02-210070, see the previously attached machine translation).

Regarding claims 8-11, Jones in view of Guimbard remains as applied above.

Jones in view of Guimbard does not explicitly disclose wherein the inner filament fiber component forms between 10 wt.% and 70 wt.% of the total weight of the fibers, or wherein the outer staple fiber component forms between 20 wt.% and 80 wt.% of the total weight of the fibers. 

However, Takagi teaches a woven cloth comprising conjugate weft yarns that include textured polyester yarn cores and cotton as a sheath, wherein in a ratio of the two-layered structure yarn, the polyester is preferably 20% or more and 50% or less (see Abstract, top of page 2 of the machine translation, and Examples 1-3). 

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the covered yarns of Jones in view of Guimbard with preferably 20% or more and 50% or less of the core fiber (e.g. polyester) in order to obtain a soft stretchable woven cloth having a cotton touch feeling, as taught by Takagi (see Abstract and top of first page).


Claims 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US PGPUB 2011/0250448 A1) in view of Guimbard (US PGPUB 2012/0085456), as applied to claim 1 above, further in view of Shah et al. (US PGPUB 2011/0097506). 

Regarding claims 15 and 17-18, Jones in view of Guimbard remains as applied above.

Jones in view of Guimbard does not explicitly disclose wherein the coating further comprises a wax or blend of waxes, an anti-wicking agent or an antimicrobial agent.

However, Shah teaches compositions that can be applied to natural fibers such as cotton or to synthetic fibers, wherein the compositions can comprise silicone additives such as polysiloxanes and silicone oils (see [0113]).  Shah teaches that the compositions can include a wax, anti-wicking additives, and bioactive agents such as bactericides (see [0032]-[0034], [0036], [0038] and [0112]).  

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the silicone coating on the fabric of Jones in view of Guimbard with additives such as waxes, anti-wicking additives and bactericides in order to alter properties of the coating and/or fabric, such as the gloss or flow of the coating and the moisture handling properties of the fabric, as suggested by Shah (Abstract, [0032]-[0034], [0036], [0038] and [0112]).


Response to Arguments

Applicant's arguments filed 10/4/2021 have been fully considered but they are not persuasive. 

Contention (1)
Regarding this contention, the examiner notes Guimbard teaches that the invention relates to fabrics having improved properties notably of lightness and/or compactness, which are of great interest for making articles such as parachutes ([0001]).  Guimbard broadly teaches that traditionally, the parachute consists of a harness bag which contains a main jump canopy and an emergency (or reserve) canopy ([0002], [0034] and [0041]).  Guimbard further teaches that the fabrics according to the invention find an application in the field of parachuting, whether this is for parachuting persons or parachuting equipment, and that they may find use more generally in various sports related to wind or air ([0053]).  Guimbard teaches that the object of the invention is also a parachute canopy, a paragliding canopy, a kite surf kite, a sailing boat sail, notably a spinnaker or a gennaker or any other article comprising or formed with a fabric according to the invention ([0053]).  Thus, in the examiner’s view, Guimbard is not limited only to use of fabrics for parachute canopies, but more broadly for parachutes (including a harness bag) and for parachuting equipment.

Contention (2): Applicant contends that the prior rejection of claims to the parachute buffer bag over Guimbard and Takagi were withdrawn in the Pre-Appeal Conference Decision mailed on August 20, 2019.   Applicant contends that since the Examiner admits that Jones fails to disclose the parachute buffer bag, and the August 20, 2019 Decision ruled that the combination of Guimbard and Takagi fail to teach, disclose or suggest the parachute buffer bag, there is no logical rationale for rejecting the claims over Jones and Guimbard. For this reason alone, the rejections should be withdrawn.

Regarding this contention, the examiner notes that although the rejection over Takagi et al. (JPH02-210070) in view of Guimbard (US PG PUB 2012/0085456) was withdrawn following the Pre-Brief Appeal Conference Decision mailed on 8/20/2019, a new grounds of rejection was made over Guimbard in view of Takagi in the Non-final rejection mailed on 11/18/2019, wherein .



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Parachute Rigger Handbook (“Chapter 2: Design and Construction”).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789